Citation Nr: 0118458	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $4,310.00.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1956.  
In May 1999, the St. Petersburg, Florida, Regional Office 
(RO) proposed to terminate the veteran's Department of 
Veterans Affairs (VA) improved pension benefits based upon 
his spouse's previously unreported income for the year 1995.  
In August 1999, the RO implemented the proposed termination.  
In August 1999, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$4,310.00 and his appeal and waiver rights.  In October 1999, 
the veteran requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $4,310.00 upon its finding of bad 
faith.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  

A review of the record conveys that the veteran has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDING OF FACT

The veteran's failure to inform the VA of his spouse's 
receipt of earned income was not the result of an intent to 
seek an unfair advantage with knowledge of the likely 
consequences.  



CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $4,310.00 is not precluded by 
fraud, misrepresentation, or bad faith on the veteran's part.  
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.962(b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1999, the RO proposed that the veteran's VA improved 
pension benefits be terminated retroactively as of February 
1, 1995 due to his spouse's receipt of earned income.  In 
August 1999, the RO effectuated the proposed termination.  In 
August 1999, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$4,310.00.  In an October 1999 written statement, the veteran 
acknowledged that he had failed to report changes in his 
family's income.  

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.963(a) (2000).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2000).  


The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2000).  

In his October 1999 waiver request, the veteran advanced that 
he "did not know that changes of income had to be 
reported."  He averred that he had not intentionally sought 
to obtain VA benefits to which he was not entitled.  In his 
April 2000 substantive appeal, the veteran advanced that 
"there was no finding of fraud, misrepresentation of a 
material fact, nor was there a showing of bad faith."  

In his April 2001 written statement, the local accredited 
representative conveyed that the veteran suffered from 
physical and psychiatric disabilities which may have 
"prevented him from dealing with reporting responsibilities 
as required by VA regulation."  While acknowledging that the 
veteran had previously provided information as to his wife's 
earned income, the local accredited representative advanced 
that the RO's long delay in authorizing payment of the 
veteran's VA improved pension benefits may have confused him 
to such a degree that he was unable to properly inform the RO 
of the changes in his family's income.  In his June 2001 
Informal Hearing Presentation, the national accredited 
representative opined that the veteran did not act in bad 
faith by failing to report his wife's income.  

The Board has reviewed the probative evidence including the 
veteran's and his accredited representatives' statements on 
appeal.  The veteran asserts that he was unaware of his 
responsibility to report any changes in his familial income.  
The Board observes that the veteran has not conducted himself 
with an apparent intent to seek an unfair advantage over the 
VA with knowledge of the likely consequences.  Therefore, the 
Board concludes that the record does not establish an element 
of fraud, misrepresentation or bad faith towards the 
Government on the veteran's part as would preclude waiver of 
recovery of the overpayment of VA improved pension benefits 
as a matter of law.  


ORDER

Waiver of an overpayment of VA improved pension benefits in 
the amount of $4,310.00 is not precluded by a finding of 
fraud, misrepresentation of bad faith.  


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the RO.  Additionally, the 
Board finds that a current financial status report from the 
veteran would be helpful in applying the standard.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's request 
for waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $4,310.00 has not been 
considered under the amended statutes.  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

2.  The Committee must then review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the Committee 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) are fully 
met.  

3.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $4,310.00 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) (2000) and each element 
of the of equity and good conscience 
standard.  

If the claim is denied, the veteran should be provided with a 
supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

